DETAILED ACTION
This Non-Final Office Action is in response to claims filed 5/17/2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 9-14 are objected to because of the following informalities:  
Claims 9-14 recite the limitation of [t]he method of claim 1 in the first line. There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 1 recites a “vehicle-based drone charging apparatus.” Claims 9-14 should be amended to depend from independent claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) because (1) in view of the ordinary and customary meaning of “tangible machine readable storage medium,” instructions on a tangible machine readable storage medium is broad enough to encompass forms of non-transitory tangible media as well as transitory propagating signals, which are non-statutory per se (In re Nuijten), and (2) Applicant’s specification fails to limit the term “tangible machine readable storage medium” to only non-transitory tangible media. One skilled in the art would reasonably conclude that the scope of the claim covers transitory media such as electromagnetic and other signals, as it is commonplace to use transitory signals as a means for recording executable software for transmission to a computing device. Therefore, the claim as a whole is non-statutory. 
The examiner suggests amending the claim to recite "non-transitory machine readable storage medium" which would serve to exclude non-statutory subject matter from the claim's scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-9, 11, 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2018/0141453 A1), hereinafter High, in view of Chan et al. (US 2017/0015414 A1), hereinafter Chan.
Claim 1
High discloses the claimed vehicle-based drone charging apparatus (see at least Figure 1), comprising: 
a charging device (i.e. battery optimization apparatus 104) to be operatively coupled to a vehicle (i.e. unmanned battery optimization vehicle 100) the charging device to charge a drone (i.e. unmanned autonomous vehicle, described as a drone 204 in at least ¶0050) in response to the drone being operatively coupled to the charging device (see at least ¶0043, regarding apparatus 104 allows transfer of energy from vehicle 100 to the battery in the autonomous vehicle; ¶0087-0088, with respect to Figure 16, regarding the wireless charging of a battery of the drone); and 
a communication interface (i.e. transceiver 102) to be operatively coupled to the vehicle (see Figure 1, depicting transceiver 102 coupled to unmanned battery optimization vehicle 100), the communication interface to broadcast use information associated with the charging device, the use information including location information associated with a location of the vehicle (see at least ¶0042, regarding transceiver 102 broadcasts signals to any entity that is listening, such as an autonomous vehicle, where the broadcast information includes the location of the unmanned battery optimization vehicle, as described in ¶0072-0074, ¶0076).
High does not clearly disclose that transceiver 102 further broadcasts fee information associated with a cost for use of the charging device. However, it is well known in the art to provide costs of charging to a drone prior to charging, and thus, it would be obvious to incorporate fee information into the broadcast signals of High.
Specifically, Chan discloses a similar system, in which a battery of a UAV (similar to the drone taught by High) is recharged at a power system described in ¶0121 (similar to the charging device taught by High) (see at least ¶0204-0206). Chan further fee information associated with a cost for use of the power system before the UAV is approved for connection (see at least ¶0221-0222). 
In High, the charging device is provided on a vehicle. In Chan, the charging device is a stationary power system, such as the charging station provided on roost R. However, it is the transmission of fee information by a charging device to the drone that is modified by Chan; therefore, the nature of the charging station does not influence this combination. 
Since the systems of High and Chan are directed to the same purpose, i.e. transmitting signals from a charging station to a drone prior to charging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, so to further broadcast fee information associated with a cost for use of the charging device, in the same manner that Chan’s power system determines and communicates fee information associated with a cost for use of the power system before the UAV is approved for connection, with the predictable result of enabling the UAV to approve of the rate and fee before receiving a charge (¶0222 of Chan).
Claims 2, 9, and 16
High further discloses that the charging device comprises a charging pad (i.e. power source resonator 1608, depicted as a “pad” in Figure 16) to wirelessly charge the drone (see at least ¶0087-0088), the charging pad to be positioned on a drone-accessible surface of the vehicle (see Figure 16, depicting the positioning of the power source resonator 1608 on top of the battery bot 1602, i.e. battery optimization vehicle).
Claims 4 and 11
While High discloses scheduling charging of the drone via a central host in ¶0042 and maintaining the identities of the drones in ¶0049, High does not disclose that the communication interface is to receive a reservation confirmation, the reservation confirmation including time information associated with a time at which the drone is to use the charging device and authentication information associated with an identifiable feature of the drone. 
However, Chan discloses the known technique of registering with the power system (similar to the charging device taught by High) to be repowered at a future time, such that the power system is receiving a reservation confirmation from the UAV (see at least ¶0222). Chan further discloses that the reservation confirmation including time information associated with a time at which the UAV is to use the power system (see at least ¶0222, regarding the reservation of a specific time for repowering) and authentication information associated with an identifiable feature of the UAV (see at least ¶0285, regarding that the UAV provides an identifier and profile to facilitate registration, such as for reserving a time of a charge location in advance; ¶0201).
Since the systems of High and Chan are directed to the same purpose, i.e. transmitting signals from a charging station to a drone prior to charging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, such that the communication interface is to receive a reservation confirmation, the reservation confirmation including time information associated with a time at which the drone is to use the charging device and authentication information associated with an identifiable feature of the drone, in the 
Claims 6, 13, and 19
High further discloses a charging controller (i.e. control circuit 106) operatively coupled to the charging device (see Figure 1, depicting control circuit 106 provided on battery optimization vehicle 100).  While High discloses that the charging controller to enable charging of the drone via the charging device (see at least ¶0045), High does not disclose enabling the charge in response to detecting a verification of payment information corresponding to the cost for use of the charging device. However, Chan teaches this feature, as discussed in the combination applied in the rejection of claim 1.
Specifically, Chan discloses that the UAV (similar to the drone taught by High) receives a rate and fee to be charged to be repowered (i.e. cost for use) before interaction with the power source (similar to the charging device taught by High) (see at least ¶0221). Chan further discloses that in response to detecting a verification of payment information (i.e. approval) corresponding to the cost for use of the power source, the UAV is enabled to connect and charge at the power source (see at least ¶0222, regarding that UAV provides approval of the rate and fee to enable the UAV to connect and charge at the power source).
Claims 7, 14, and 20
High further discloses that the charging controller is to operatively couple the drone to the charging device by wirelessly pairing the drone with the vehicle, the pairing to enable charging of the drone via the charging device (see at least ¶0026; ¶0087-0088, with respect to Figure 16).
Claim 8
The combination of High and Chan discloses the claimed method to charge a drone (i.e. unmanned autonomous vehicle, described as a drone 204 in at least ¶0050 of High) via a vehicle-based drone charging apparatus (i.e. unmanned battery optimization vehicle 100 of High), as discussed in the rejection of claim 1.
Claim 15
The combination of High and Chan discloses the claimed tangible machine readable storage medium comprising instructions (see at least ¶0044-0045 of High), that when executed, cause a processor (i.e. control circuit 106 in Figure 1 of High), as described in the rejection of claim 1.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Chan, and in further view of Krishnamoorthy et al. (US 2017/0344000 A1), hereinafter Krishnamoorthy.
Claims 3, 10, and 17
High further discloses that the use information includes availability information associated with charging device type information associated with a type of the charging device
While High discloses scheduling replenishment operations by a central host in ¶0042, High does not further disclose that the use information includes a time at which the charging device is available for use and charge rate information associated with a rate at which the charging device is able to charge a battery. However, including these types of data in the broadcast use information of High would be obvious in light of prior art.
Specifically, Krishnamoorthy discloses a similar system, in which a UAV 400 (similar to the drone taught by High) is charged by a docking terminal 120 on charging station 110 (similar to the charging device taught by High) (see at least ¶0027, with respect to Figure 1). Krishnamoorthy further discloses that the charging station transmits information that includes a time at which the docking terminal is available for use and charge rate information associated with a rate at which the docking terminal is able to charge a battery (see at least ¶0049).
In High, the charging device is provided on a vehicle. In Krishnamoorthy, the charging device is a stationary charging station. However, it is the transmission of a time at which the charging device is available for use and a rate at which the charging device is able to charge a battery by a charging device to the drone that is modified by Chan; therefore, the nature of the charging station does not influence this combination. 
Since the systems of High and Krishnamoorthy are directed to the same purpose, i.e. transmitting signals from a charging station to a drone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, so to further broadcast a time at which the charging device is available for use and charge rate information associated with a rate at which the charging device is able to charge a battery, in the same manner that Krishnamoorthy’s charging station transmits information that includes a time at which the docking terminal is available for use and charge rate information associated with a rate at which the docking terminal is able to charge a battery, with the predictable result of determining appropriate docking for the UAV (¶0049 of Krishnamoorthy).
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Chan, and in further view of Park (US 2018/0257502 A1), hereinafter Park.
Claims 5, 12, and 18
In the rejection of claim 1, High and Chan are applied with respect to wireless charging. However, neither High nor Chan specifically discloses a weight sensor operatively coupled to the charging device, the weight sensor to detect an object being positioned on the charging device. The technique of wireless charging using a weight sensor is well known in the art, in light of Park.
Specifically, Park discloses a similar system in which an unmanned aerial vehicle 100 (similar to the drone taught by High) is charged by a charging apparatus 200d (similar to the charging device taught by High) via a wireless power transfer apparatus 260d (see at least ¶0143-0146, with respect to Figure 11a). Park further discloses a weight sensor (i.e. electronic textile sensor 230, described as a weight sensor in ¶0158) operatively coupled to the charging apparatus (see Figure 11a), the weight sensor to detect an object being positioned on the charging apparatus (see at least ¶0207).
In High, the charging device is provided on a vehicle. In Park, the charging device is a stationary charging apparatus. However, it is the inclusion of a weight sensor 
Since the systems of High and Park are directed to the same purpose, i.e. charging a drone via a charging device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High, so to further provided a weight sensor operatively coupled to the charging device, the weight sensor to detect an object being positioned on the charging device, in the same manner that Park provides a weight sensor operatively coupled to the charging apparatus, the weight sensor to detect an object being positioned on the charging apparatus, with the predictable result of quickly detecting a wireless charging target, so as to enhance charging efficiency (¶0158 of Park).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661